UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934 Date of Report: December 26, 2007 (Date of earliest event reported) SURGE GLOBAL ENERGY, INC. (Exact name of registrant as specified in its charter) Delaware 000-24269 34-1454529 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 12220 El Camino Real, Suite 410 San Diego, California, 92130 (Address of principal executive offices, zip code) (858) 704-5010 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (See General Instruction A.2. below): [ ] Written communication pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communication pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communication pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240. 13e-4(c)) Item 8.01Other Events. On December 26, 2007, Surge Global Energy, Inc., a Delaware corporation (the “Company”), issued a press release announcing that its reserves for Canadian taxes from the recent sale of the assets of Peace Oil Corp. may not be adequate and are currently under review along with all of the Company’s Canadian transactions. A copy of the press release is attached hereto as Exhibit 99.1. Item 9.01.Financial Statements and Exhibits (d)Exhibits. 99.1 Press Release dated December 26, 2007 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. SURGE GLOBAL ENERGY, INC., a Delaware corporation Date: December 31, 2007 By: /s/ David Perez David Perez, Chief Executive Officer
